___________

                                    No. 94-3749
                                    ___________

Clarence A. Friend,                      *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri.
Paul Delo,     *
                                          *        [UNPUBLISHED]
              Appellee.                   *
                                    ___________

                      Submitted:    November 7, 1995

                           Filed:   December 14, 1995
                                    ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Clarence A. Friend, a state prisoner, was convicted by a jury of
first degree assault, and was sentenced to 25 years imprisonment.            His
conviction was affirmed on direct appeal, and the denial of his motion for
postconviction relief also was affirmed.      See State v. Friend, 822 S.W.2d
938, 945 (Mo. Ct. App. 1991); Friend v. State, 866 S.W.2d 496, 496-98 (Mo.
Ct. App. 1993).    Friend then filed a 28 U.S.C. § 2254 petition for habeas
corpus relief in the district court.1         The district court denied the
petition without an evidentiary hearing, and Friend appeals.


     After careful review of the record before us and the brief filed on
behalf of Friend by appointed counsel, we conclude that the district court
correctly dismissed Friend's petition.




     1
     The HONORABLE RUSSELL G. CLARK, United States District Judge
for the Western District of Missouri.
Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-